DETAILED ACTION

Preliminary Amendment
Acknowledgement is made of Preliminary Amendment filed 11-21-19.
Claims 1-6 are amended.
Claims 7-9 are added.

Allowable Subject Matter	
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-9 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a light-transmitting electrode unit provided in the sensing region of the support base member; and a terminal part provided on the first surface of the support base member outside the sensing region, the terminal part being conductive with the light-transmitting electrode unit; an optical layer provided on the sensor unit in a first direction; and a flexible wiring substrate having a connection portion interposed between the optical layer and the support base member of the sensor unit, the flexible wiring substrate including: a flexible base member having a first end on a sensing region side; and an electrode layer 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160282989-A1 US-20150331531-A1 US-20140152630-A1 US-20140001467-A1 US-20130048978-A1 US-20080231789-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848